It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same hereby is, reversed:
And the court coming now to render the judgment, that the court of appeals should have rendered, and it appearing that the abutments described in plaintiff’s petition, were constructed and maintained on the right of way of The Hamilton, Springfield & Carthage Turnpike Company,, at a point other than where the turnpike of said company was constructed over and upon an existing public highway of the state, and that the same was constructed more than twenty-one years before the *514bringing of this action, and more than .twenty-one years before the county of Hamilton acquired this turnpike from its original owners, The Hamilton, Springfield & Carthage Turnpike Company, and that, therefore, this action is barred by the statutes of limitation.
It is, therefore, considered, and adjudged by this court, that the judgment of the common pleas court of Hamilton county be and the same is hereby reversed, and the petition of the plaintiff dismissed.
Nichols, C. J., Johnson, Donahue, Newman, Jones and Matthias, JJ., concur. Wanamaicer, J., dissents.